Exhibit 10.6

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 27, 2007, by and among ESMARK INCORPORATED, a Delaware corporation
(herein, together with its successors and assigns, the “Company”), SUN STEEL
COMPANY LLC, an Illinois limited liability company (“Sun Steel”), ELECTRIC
COATING TECHNOLOGIES LLC, a Delaware limited liability company (“Electric
Coating”), GREAT WESTERN STEEL COMPANY LLC, an Illinois limited liability
company (“Great Western”), CENTURY STEEL COMPANY LLC, an Illinois limited
liability company (“Century Steel”), ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW
LLC, an Illinois limited liability company (“ECT Bridgeview”), U.S. METALS &
SUPPLY LLC, an Illinois limited liability company (“U.S. Metals”), MIAMI VALLEY
STEEL SERVICE, INC., an Ohio corporation (“Miami Valley”), NORTH AMERICAN STEEL
LLC, an Illinois limited liability company (“North American”), PREMIER RESOURCE
GROUP LLC, an Illinois limited liability company (“Premier”), and INDEPENDENT
STEEL COMPANY LLC, an Illinois limited liability company (“Independent” and,
together with the Company, Sun Steel, Electric Coating, Great Western, Century
Steel, ECT Bridgeview, U.S. Metals, Miami Valley, North American, and Premier,
and their respective successors and assigns, collectively, the “Borrowers” and,
individually, “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, the Issuing Bank party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (herein, together with its successors and
assigns, the “Administrative Agent”) and Co-Collateral Agent, and GENERAL
ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent.

RECITALS:

A. Reference is made to the Credit Agreement, dated as of April 30, 2007 (as the
same may from time to time be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Borrowers, the other Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent, the
Co-Collateral Agents, J.P. Morgan Securities Inc., as Sole Bookrunner and
Co-Lead Arranger, and GE Capital Markets, Inc., as Co-Lead Arranger.

B. The Company has requested the Administrative Agent and the Lenders agree to
permit the Esmark Merger (as hereinafter defined) and to amend certain
provisions of the Credit Agreement, as set forth herein. Immediately after
consummation of the Esmark Merger, the Company will change its name to Esmark
Steel Services Group, Inc., and Holdings will change its name to Esmark
Incorporated (collectively, the “Name Changes”).

C. The Administrative Agent and the Lenders signatory hereto are willing to
agree to such amendments pursuant to the terms and subject to the conditions set
forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have such meaning ascribed
to it in the Credit Agreement.

Section 2. New Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the following new defined terms thereto in alphabetical order:

“Affiliate Loans” means, collectively, each loan made by the Company to WPC
and/or one or more of WPC’s wholly-owned subsidiaries.



--------------------------------------------------------------------------------

“Esmark Merger” means the merger of Clayton Merger, Inc., a Delaware
corporation, with and into the Company, pursuant to and in accordance with the
Merger Agreement as in effect on the First Amendment Effective Date and
otherwise on terms and conditions satisfactory to the Administrative Agent and
the Lenders.

“First Amendment” means Amendment No. 1 to Credit Agreement, dated as of
November 27, 2007, among the Company, the other Loan Parties party thereto, the
Lenders party thereto, the Issuing Bank, the Administrative Agent and the
Co-Collateral Agents.

“First Amendment Effective Date” has the meaning ascribed to it in the First
Amendment.

“Holdings” means Clayton Acquisition Corporation, a Delaware corporation.

“Holdings Guaranty” means the Guaranty, dated as of the First Amendment
Effective Date, executed by Holdings in favor of the Administrative Agent, for
the benefit of the Creditors (as defined therein).

“Merger Agreement” means the Agreement and Plan of Merger and Combination, dated
as of March 16, 2007, among Holdings, WPC, the Company, Wales Merger Corporation
and Clayton Merger, Inc., as amended.

“WPC” means Wheeling-Pittsburgh Corporation, a Delaware corporation.

“WPC Merger” has the meaning set forth in Section 12 of the First Amendment.

“WPC Revolving Credit Agreement” has the meaning set forth in Section 12 of the
First Amendment.

“WPC Security Agreement” means the Security Agreement, dated as of July 31,
2003, among WPC, Wheeling-Pittsburgh Steel Corporation, Royal Bank of Canada, as
administrative agent for the lenders and certain other state and federal
guarantors under the WPC Term Loan Agreement, The Bank of New York Trust
Company, as trustee under the Series A Indenture referred to therein, General
Electric Capital Corporation, as agent for the lenders under the WPC Revolving
Credit Agreement, The Bank of New York Trust Company, as trustee under the
Series B Indenture referred to therein, and Wilmington Trust Company, as
collateral agent.

“WPC Term Loan Agreement” has the meaning set forth in Section 12 of the First
Amendment.

Section 3. Amendment to Definitions. The definitions of “Change in Control”,
“Loan Guarantor”, “Loan Guaranty”, “Loan Parties”, “Material Indebtedness” and
“Maturity Date” set forth in Section 1.01 of the Credit Agreement are hereby
amended and restated as follows:

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the

 

2



--------------------------------------------------------------------------------

Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) (other than Franklin
Mutual or funds that are Affiliates of and managed by Franklin Mutual), of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company or Holdings by Persons who were neither
(i) nominated by the board of directors of the Company or Holdings, as
applicable, nor (ii) appointed by directors so nominated; (c) the Company shall
cease to own, free and clear of all Liens or other encumbrances (other than the
Liens granted under the Collateral Documents), at least 100% (or, with respect
to Great Western, 50.01%) of the outstanding voting Equity Interests of the
other Borrowers on a fully diluted basis; or (d) Holdings shall cease to own,
free and clear of all Liens or other encumbrances (other than Liens granted
under the WPC Security Agreement), at least 100% of the outstanding voting
Equity Interests of the Company on a fully diluted basis.

“Loan Guarantor” means any Loan Party (other than the Borrowers) or Holdings.

“Loan Guaranty” means, collectively, Article X of this Agreement, the Holdings
Guaranty, and each separate Guarantee, in form and substance satisfactory to the
Administrative Agent, delivered by each Loan Guarantor that is a Foreign
Subsidiary (which Guarantee shall be governed by the laws of the country in
which such Foreign Subsidiary is located), as it may be amended or modified and
in effect from time to time.

“Loan Parties” means, collectively, the Borrowers, the Borrowers’ Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns; provided, however, that
for the purposes of Article VII of this Agreement only, the terms “Loan Party”
and “Loan Parties” shall include Holdings.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$2,000,000. For purposes of determining Material Indebtedness, the “obligations”
of Holdings or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
Holdings or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means December 31, 2007 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

Section 4. Amendment to Use of Proceeds Covenant. Section 5.08 of the Credit
Agreement is hereby amended and restated as follows:

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs of the Borrowers and their respective
Subsidiaries in the ordinary course of business, to refinance existing
indebtedness of the Company, to pay fees and expenses incurred in connection
therewith, to make Affiliate Loans to the extent permitted under Section 6.04(p)
and for other general corporate purposes. No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

3



--------------------------------------------------------------------------------

Section 5. Amendment to Debt and Lien Covenants. Section 6.01(j) of the Credit
Agreement is hereby amended and restated as follows: “(j) Intentionally
Omitted;”; and Section 6.02(i) of the Credit Agreement is hereby amended and
restated as follows: “(i) Intentionally Omitted.”

Section 6. Amendment to Merger Covenant. Section 6.03(a) of the Credit Agreement
is hereby amended and restated as follows:

Section 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) the Esmark Merger may occur
on the First Amendment Effective Date, (ii) any Subsidiary of any Borrower may
merge into a Borrower in a transaction in which the Borrower is the surviving
corporation, (iii) any Loan Party (other than a Borrower) may merge into any
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iv) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower which owns such Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of such Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Subsidiary that is not a wholly owned Subsidiary immediately prior
to such merger shall not be permitted unless also permitted by Section 6.04.

Section 7. Amendment to Loan Covenant. Section 6.04 of the Credit Agreement is
hereby amended to add the following new subsection (p) thereto:

(p) Affiliate Loans so long as (i) at the time such loans are made and
immediately after giving effect to the making of such loans (A) no Default has
occurred and is continuing and (B) Aggregate Availability is equal to or greater
than $35,000,000, (ii) all proceeds of such loans are used by WPC and/or any of
WPC’s wholly-owned subsidiaries to fund the working capital needs of WPC or such
subsidiaries and are not used to repay or prepay any indebtedness of WPC or any
of WPC’s affiliates, (iii) the aggregate outstanding principal amount of all
such Affiliate Loans shall not at any time exceed $10,000,000, (iv) each such
loan is evidenced by a promissory note, in form and substance satisfactory to
the Administrative Agent and the Co-Collateral Agents, duly executed by WPC
and/or any of WPC’s wholly-owned subsidiaries to which such loan is being made,
containing all necessary endorsements, and pledged to the Administrative Agent,
for the benefit of the Secured Parties, as additional security for the Secured
Obligations, and (v) WPC shall have delivered to the Administrative Agent an
officer’s certificate from WPC’s chief financial officer confirming that the
making of such loan and incurrence of indebtedness by WPC and/or any of its
wholly-owned subsidiaries is not prohibited by any agreement governing any
indebtedness of WPC or any of its subsidiaries and does not cause any event of
default or event or condition which upon notice, lapse of time or both would,
unless cured or waived, become an event of default thereunder;

Section 8. Amendment to Restricted Payment Covenant. Section 6.08(a) of the
Credit Agreement is hereby amended and restated as follows:

 

4



--------------------------------------------------------------------------------

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock; (ii) Subsidiaries of
the Company may declare and pay dividends ratably with respect to their Equity
Interests; (iii) provided no Default then exists, or would be created thereby,
the Borrowers may make Restricted Payments, not exceeding $250,000, in the
aggregate, during any fiscal year, pursuant to and in accordance with profit
sharing plans for management or employees of the Borrowers and their
Subsidiaries; and (iv) cash dividends in respect of the Company’s common Equity
Interests, provided that (A) at the time such dividends are made and immediately
after giving effect to the making of such dividends (1) no Default shall have
occurred and be continuing or would result therefrom and (2) Aggregate
Availability shall be equal to or greater than $35,000,000, (B) the proceeds of
all such cash dividends shall be used by Holdings solely to pay taxes and
corporate overhead expenses of Holdings incurred in the ordinary course of
business (including expenses incurred in connection with insurance, officer,
director and executive employee compensation, legal and accounting services, and
the lease or leases of executive office space and the lease or ownership of
office equipment therefor), and (C) the aggregate amount of all such cash
dividends during any fiscal year of the Company used to pay corporate overhead
expenses of Holdings incurred in the ordinary course of business shall not
exceed $2,000,000.

Section 9. Amendment to Affiliate Transaction Covenant. Section 6.09 of the
Credit Agreement is hereby amended to replace the period (.) at the end of
subsection (i) with a comma (,) and to add the following new subsections (j) and
(k) thereto:

(j) Affiliate Loans to the extent permitted under Section 6.04(p), and

(k) sales of slab steel by Century Steel to WPC and/or one or more of its
wholly-owned subsidiaries upon terms and subject to conditions that are either
(i) not more favorable to WPC or any of its subsidiaries than could be obtained
on an arm’s length basis from unrelated third parties or (ii) approved in
writing by the Administrative Agent, provided that the aggregate amount of
Accounts at any time owing by WPC and/or any of its subsidiaries in respect of
such slab sales to WPC or any of its subsidiaries shall not exceed $10,000,000.

Section 10. Amendment to Add Covenants. Article VI of the Credit Agreement is
hereby amended to add the following new Sections 6.13, 6.14 and 6.15 thereto:

Section 6.13. Holding Company Activities. Holdings shall not (a) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of (i) its Equity Interests in the Company and WPC and (ii) Capital
Infusion Notes (as defined in the WPC Revolving Credit Agreement as in effect on
the First Amendment Effective Date) having an aggregate outstanding principal
amount not exceeding $5,000,000 (the “Designated Capital Infusion Notes”),
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) obligations pursuant to the Loan Documents,
the WPC Term Loan Agreement, the Series A Notes (as defined in the WPC Revolving
Credit Agreement), the Series B Notes (as defined in the WPC Revolving Credit
Agreement) and the WPC Revolving Credit Agreement and the loan documents

 

5



--------------------------------------------------------------------------------

related to any of the foregoing and (iii) obligations with respect to its Equity
Interests (including those underlying obligations for which Restricted Payments
may be made to Holdings pursuant to Section 6.08), or (c) own, lease, manage or
otherwise operate any properties or assets (including, without limitation, cash
and cash equivalents) other than (i) cash received in connection with dividends
made by the Company in accordance with Section 6.08 pending application in the
manner contemplated by said Section or made by WPC in accordance with the WPC
Revolving Credit Agreement as in effect on the First Amendment Effective Date
and as the same may be amended with the prior written consent of the
Administrative Agent, (ii) cash received in connection with the Esmark Merger,
(iii) the ownership of Equity Interests of the Company and WPC, (iv) the
ownership of the Designated Capital Infusion Notes, and (v) the lease or leases
of executive office space and the lease or ownership of office equipment
therefor as contemplated pursuant to Section 6.08.

Section 6.14. WPC Security Agreement. On the date that all outstanding principal
and accrued interest and fees under the Series A Indenture, the Series A Notes,
the Series B Indenture, the Series B Notes (each as defined in the WPC Revolving
Credit Agreement), the WPC Term Loan Agreement and the WPC Revolving Credit
Agreement have been paid or otherwise satisfied in full (“Loan Repayment”), the
security interest granted by Holdings in its assets pursuant to the WPC Security
Agreement shall be released, all UCC financing statements filed in respect
thereof shall be terminated and all certificates and transfer powers evidencing
its Equity Interests in the Company shall be delivered to the Administrative
Agent on such date (or within three Business Days thereafter). In addition,
within three Business Days after the date on which the Loan Repayment has
occurred, Holdings shall enter into such security or pledge agreement(s)
reasonably requested by the Administrative Agent to provide the Administrative
Agent and the Secured Creditors with, among other things, a first priority
perfected security interest in all of Holdings’ assets, including, without
limitation, a pledge of Holdings’ Equity Interests in the Company.

Section 6.15. Merger Covenants. Immediately upon the effectiveness of the Esmark
Merger, the Company shall deliver to the Administrative Agent:

(a) copies of the merger certificates for both the Esmark Merger and the WPC
Merger, each file-stamped by the Delaware Secretary of State, and such mergers
shall have otherwise been consummated pursuant to the Merger Agreement as in
effect on the First Amendment Effective Date and other terms and conditions
reasonably satisfactory to the Administrative Agent and the Co-Collateral
Agents;

(b) written evidence satisfactory to the Administrative Agent that the Name
Changes have occurred; and

(c) the Holdings Guaranty duly executed by Holdings, the certificates and the
opinions contemplated by Section 12 (c), (d) and (e) of the First Amendment.

Section 11. Amendment to Defaults. Article VII of the Credit Agreement is hereby
amended to add the following new subsections (r) and (s) thereto:

(r) any of the Series A Indenture, the Series A Notes, the Series B Indenture,
the Series B Notes (each as defined in the WPC Revolving Credit Agreement), the
Merger Agreement, the WPC Term Loan Agreement or the WPC Revolving Credit
Agreement

 

6



--------------------------------------------------------------------------------

shall be amended after the First Amendment Effective Date or any provision
thereof waived without the prior written consent of the Administrative Agent and
the Co-Collateral Agents if the effect of such amendment or waiver could
adversely impact any of the Secured Creditors;

(s) any breach, default or event of default (after giving effect to any
applicable grace or cure periods) under any of the Series A Indenture, the
Series A Notes, the Series B Indenture, the Series B Notes, the Merger
Agreement, the WPC Term Loan Agreement or the WPC Revolving Credit Agreement;

Section 12. Effectiveness. The amendments set forth above shall become effective
as of the date first written above (the “First Amendment Effective Date”) if on
or before such date the following conditions have been satisfied:

(a) this Amendment shall have been executed by the Borrowers, the Lenders and
the Administrative Agent, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;

(b) the Guarantor Acknowledgment attached hereto shall have been executed by
each Loan Guarantor, and counterparts thereof as so executed shall have been
delivered to the Administrative Agent;

(c) arrangements satisfactory to the Administrative Agent for the delivery to
the Administrative Agent immediately following the Esmark Merger of the Holdings
Guaranty duly executed by Holdings;

(d) arrangements satisfactory to the Administrative Agent for the delivery to
the Administrative Agent immediately following the Esmark Merger of (i) a
certificate of Holdings, dated on or the first day following the First Amendment
Effective Date and executed by its Secretary or Assistant Secretary, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of Holdings authorized to sign the
Guarantor Acknowledgement and the other Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of Holdings certified by the relevant authority
of the jurisdiction of organization of Holdings and a true and correct copy of
its bylaws, and (ii) a good standing certificate for Holdings from its
jurisdiction of organization;

(e) arrangements satisfactory to the Administrative Agent for the delivery to
the Administrative Agent immediately following the Esmark Merger of one or more
written opinion letters from counsel to each of the Loan Parties and Holdings,
in form and substance satisfactory to the Administrative Agent and the
Co-Collateral Agents;

(f) the Borrowers shall have paid to the Administrative Agent, for the account
of each Lender signing this Amendment on or prior to the date hereof, an
amendment fee in an amount equal to the product of (i) five basis points times
(ii) such Lender’s Commitment;

(g) the Administrative Agent shall have received a pay-off and lien release
letter (or other written evidence), in form and substance satisfactory to the
Administrative Agent and the Co-Collateral Agents, duly executed by Franklin
Mutual, confirming that upon the effectiveness of the Esmark Merger (i) all
obligations of the Company and/or any of its subsidiaries or affiliates under
the

 

7



--------------------------------------------------------------------------------

Franklin Documents will be satisfied and deemed paid in full, (ii) the Franklin
Documents will be terminated, and (iii) all Liens upon any assets of the Company
and/or any of its subsidiaries or affiliates shall be released; and arrangements
shall have been made to the satisfaction of the Administrative Agent for the
termination of all UCC financing statements filed by Franklin Mutual in
connection with the Franklin Documents;

(h) the Administrative Agent shall have received fully executed copies of
amendments, each in form and substance satisfactory to the Administrative Agent
and the Co-Collateral Agents, to (a) the Term Loan Agreement, dated as of
July 31, 2003, as amended (the “WPC Term Loan Agreement”), among WPC,
Wheeling-Pittsburgh Steel Corporation (“WPSC”), the lenders party thereto, Royal
Bank of Canada, as administrative agent for such lenders, the Emergency Steel
Loan Guarantee Board, as federal guarantor, and the West Virginia Housing
Development Fund, as state guarantor, and (b) the Amended and Restated Revolving
Credit Agreement, dated as of July 8, 2005, as amended (the “WPC Revolving
Credit Agreement”), among WPC, WPSC, the lenders party thereto, and General
Electric Capital Corporation, as administrative agent for the lenders, in each
case, which, among other things, permit the merger of Wales Merger Corporation
with and into WPC pursuant to and in accordance with the Merger Agreement as in
effect on the First Amendment Effective Date and otherwise on terms and
conditions satisfactory to the Administrative Agent and the Co-Collateral Agents
(the “WPC Merger”); and

(i) the Administrative Agent shall have received such other documents as the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

Section 13. Miscellaneous.

13.1 Representations and Warranties.

(a) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(i) such Borrower has the legal power and authority to execute and deliver this
Amendment;

(ii) the officers executing this Amendment on behalf of such Borrower have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;

(iii) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the articles of incorporation or organization, bylaws or operating
agreement of such Borrower or any law applicable to such Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against such Borrower;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(v) upon the execution and delivery of this Amendment by such Borrower, this
Amendment shall constitute a valid and binding obligation of such Borrower in
every

 

8



--------------------------------------------------------------------------------

respect, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

(b) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
in all material respects as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date.

Section 14. Waiver of Claims. Each of the Borrowers hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) and each of their respective
employees, agents, representatives, consultants, attorneys, officers, directors,
partners, fiduciaries, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related corporate divisions (collectively,
the “Released Parties”), from any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct or indirect, at
law or in equity, of whatever nature or kind, whether heretofore or hereafter
arising, for or because of any manner of things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of any or in any way
connected to this Amendment or the other Loan Documents (collectively, the
“Released Matters”). Each Borrower hereby acknowledges that the agreements in
this Section 14 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

Section 15. Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, the Borrowers, jointly and severally, agree to
pay on demand all reasonable costs and expenses incurred by the Administrative
Agent, the Co-Lead Arrangers and each of their Affiliates in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Administrative Agent’s special
legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof, and all costs and expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank or any Lender
in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby.

 

9



--------------------------------------------------------------------------------

Section 16. Agreements Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

Section 17. Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 18. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 19. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq, but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

Section 20. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

ESMARK INCORPORATED By  

 

Name:   Title:   SUN STEEL COMPANY LLC By  

 

Name:   Title:   ELECTRIC COATING TECHNOLOGIES LLC By  

 

Name:   Title:   GREAT WESTERN STEEL COMPANY LLC By  

 

Name:   Title:   CENTURY STEEL COMPANY LLC By  

 

Name:   Title:   ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC By  

 

Name:   Title:  

Signature Page to

Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

U.S. METALS & SUPPLY LLC By  

 

Name:   Title:   MIAMI VALLEY STEEL SERVICE, INC. By  

 

Name:   Title:   NORTH AMERICAN STEEL LLC By  

 

Name:   Title:   PREMIER RESOURCE GROUP LLC By  

 

Name:   Title:   INDEPENDENT STEEL COMPANY LLC By  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Co-Collateral Agent, Issuing

Bank, Swingline Lender, and a Lender

By  

 

Name:   Title:  

GENERAL ELECTRIC CAPITAL

CORPORATION, as Co-Collateral Agent and a Lender

By  

 

Name:   Title:  

Signature Page to

Amendment No. 1 to Credit Agreement